GRIFFIN, J.
Petitioner, Patricia Langford Hirsch, seeks a writ of habeas corpus to obtain her release from jail, alleging that the trial court was without jurisdiction to revoke her post-trial 'supersedeas appellate bond before this court had issued its mandate in her appeal.
First, as set forth in Florida Rule of Appellate Procedure 9.140(h)(4), orders relating to post-trial release are reviewed by the court by motion, not by a petition for writ of habeas corpus. Second, contrary to petitioner’s argument, Florida Rule of Appellate Procedure 9.600(d), as amended in 1996, expressly provides that in criminal cases, the lower tribunal retains jurisdiction to consider matters relating to post-trial release under rule 9.140(h). Therefore, the petition for writ of habeas corpus is construed as a motion to review the order revoking post-trial supersedeas bond and is denied.
PETITION CONSTRUED AS MOTION AND DENIED.
PALMER and MONACO, JJ., concur.